Citation Nr: 0421979	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  02-19 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for schizophrenia.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to an increased rating for spondylolisthesis, 
grade II, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to 
June 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Little Rock, Arkansas Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
schizophrenia, PTSD, and assigned an increased 10 percent 
rating for spondylolisthesis.  

The veteran filed a notice of disagreement (NOD) in 
October 2001  A statement of the case (SOC) was issued in 
October 2002.  In November 2002, a substantive appeal (VA 
Form 9) was received by VA.  

The veteran requested a videoconference hearing which was 
scheduled for March 2004.  He did not report.  

The issues of entitlement to an increased rating for 
spondylolisthesis is Remanded to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify you if 
further action is required on your part.  


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained.  

2.  There is no competent medical evidence indicating that 
the veteran's current acquired psychiatric disorder, 
schizophrenia is related to service.  

3.  Three is no competent evidence showing the veteran has 
PTSD.  



CONCLUSIONS OF LAW

1.  A psychiatric disorder, schizophrenia, was not incurred 
in or aggravated by service, nor may it be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.3.309 (2003).

2.  PTSD was not incurred in service.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

With respect to VA's duty to notify, the 2001 rating decision 
on appeal, together with the statement of the case (SOC), and 
the subsequent supplemental statement of the case (SSOC), 
adequately informed the appellant of the types of evidence 
needed to substantiate his claim.  An August 2001 VCAA letter 
explained the VCAA, and informed him of the elements needed 
to substantiate a claim for service connection.  In 
accordance with the requirements of the VCAA, this letter 
informed the appellant what evidence and information VA would 
be obtaining.  The VCAA letter also explained that VA would 
make reasonable efforts to help him get evidence, but that he 
was responsible for providing sufficient information to VA to 
identify the custodian of any records.  He was clearly told 
to send VA any relevant evidence in his possession, and 
throughout his appeal, he has been submitting additional 
evidence.  Therefore, the Board finds that the Department's 
duty to notify has been fully satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

With respect to VA's duty to assist the appellant, the RO has 
obtained or attempted to obtain all evidence identified by 
him.  There is nothing further that can be done in this 
respect.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

An opinion was not requested in connection with this claim.  
It was not needed because the evidence shows that the 
veteran's schizophrenia was not exhibited during service and 
has not been attributed by any medical professional to events 
occurring during service, and there is no diagnosis of PTSD 
shown in the medical record.    

As discussed above, in this case, the RO substantially 
complied with VA's notification requirements and informed the 
appellant of the information and evidence needed to 
substantiate his claim.  The Board finds that VA has done 
everything reasonably possible to assist the appellant.  In 
the circumstances of this case, additional efforts to assist 
him in accordance with the VCAA would serve no useful 
purpose.  VA has satisfied its duties to inform and assist 
the appellant in this case.  



II.  Service Connection

The veteran claims that because of service, he has 
hallucinations and other symptoms of schizophrenia.  He also 
contends he has PTSD.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  Certain diseases, 
including psychosis, may be presumed incurred in service if 
shown to have manifested to a compensable degree within one 
year after the date of separation from service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).  

A review of the entire evidence of record reveals that the 
veteran does not warrant entitlement to service connection 
for schizophrenia.  Service medical records are devoid of 
findings, treatment, or diagnoses for any psychiatric 
disability.  The first post service diagnosis of 
schizophrenia occurred many years after service, and it has 
not been linked by competent evidence to service.  Under 
these circumstances, a basis upon which to establish service 
connection for schizophrenia has not been shown, and this 
aspect of the appeal is denied.  

As to PTSD, there is no medical record reflecting a diagnosis 
of that disorder.  Indeed, VA examination conducted in 
September 2002, specifically showed PTSD was "not found."  
Absent competent evidence of the current presence of the 
claimed disability, a basis upon which to establish service 
connection for that disability has not been shown.  
Accordingly, service connection for PTSD is denied.  


ORDER

Service connection for schizophrenia is denied.  

Service connection for PTSD is denied.  


REMAND

The veteran and his representative contend, in essence, that 
his service-connected spondylolisthesis is more severe than 
the current evaluations reflects.  

During the pendency of this appeal, VA amended its Schedule 
for Rating Disabilities, 38 C.F.R. Part 4, applicable to the 
spine.  The intended effect of this action was to ensure the 
criteria used current medical terminology and unambiguous 
criteria, and reflected recent medical advances.  The amended 
criterion is effective September 26, 2003.  See 68 Fed. Reg. 
51,454-58 (Aug. 27, 2003) (to be codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243, and Plate V).  The RO 
has not adjudicated the lumbar spine claim based on this new 
criteria effective September 26, 2003.  

Furthermore, the provisions of DeLuca v. Brown, 8 Vet. App. 
202 (1995) are not included in the relevant VA examination.  
The holding of the United States Court of Appeals for 
Veterans Claims (Court) in DeLuca v. Brown, 8 Vet. App. 202 
(1995) was that when a veteran alleges he suffers pain due to 
a service-connected musculoskeletal disability in which the 
degree of disability is based on consideration of limitation 
of motion, an examiner's report should assess the degree of 
additional functional loss, if any, due to the pain, weakened 
movement, excess or premature fatigability, or 
incoordination.  Under VCAA, VA's duty to assist the veteran 
includes obtaining a thorough and contemporaneous examination 
in order to determine the nature and extent of the veteran's 
disabilities.  Therefore, prior to final adjudication of the 
claim, the veteran should undergo a VA examination which 
addresses pain on use, flare-ups, and discusses the criteria 
set forth in DeLuca.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the AMC for the following actions:

1.  Notify the veteran of the evidence 
that would substantiate his claim for an 
increased rating for his back disability, 
the information he is to provide, and 
that which VA will obtain.  Also ask him 
to submit any relevant evidence on this 
issue he has in his possession.   

2.  Obtain all VA Little Rock treatment 
records related to the veteran's lumbar 
spine disability from September 2001 to 
the present, if any, and associate them 
with the claims folder.  

3.  Schedule the veteran for an 
appropriate VA orthopedic examination to 
assess the severity of his service-
connected lumbar spine disability.  The 
claims folder and a copy of this remand 
are to be made available to the examiner, 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder.  All necessary testing should be 
done, to include specifically range of 
motion studies (in degrees), and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.  The examiner should 
determine whether there is weakened 
movement, excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to such factors.  The 
examiner should express an opinion as to 
whether pain significantly limits 
functional ability during flare-ups or 
when the lumbar spine is used repeatedly 
over a period of time.  This 
determination also should be portrayed, 
if feasible, in terms of the degree of 
additional range of motion loss due to 
pain on use during flare-ups.  

4.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought is not granted, he and his 
representative should be provided with an 
appropriate Supplemental Statement of the 
Case, which should include the various 
criteria applicable to evaluating the 
veteran's lumbar disability that were in 
effect during the appeals period.  
Provide an appropriate period of time to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.





	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



